Citation Nr: 1821810	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-46 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's net worth is a bar to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1953 to November 1955.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in Philadelphia, Pennsylvania that denied entitlement to the pension benefit currently sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In general terms, a Veteran who has no service-connected disability and is not permanently and totally disabled, but is at least 65 years old with qualifying service of ninety days or more during a period of war, will qualify for nonservice-connected VA pension if that Veteran does not exceed certain net worth and annual income thresholds.  38 C.F.R. § 3.3(a)(3) (2017).  

In the present case, the Veteran meets the necessary age and military service requirements for pension eligibility.  The Veteran does not contend, nor does the evidence currently show that the Veteran is permanently and totally disabled, nor is service connection currently established for any disability.  Thus, the remaining element in question to establish eligibility for pension for this Veteran is that the net worth and annual income thresholds established by regulation are not exceeded.

To that end, the laws and regulations that bind VA require that "Pension shall be denied or discontinued when the corpus of the estate of the Veteran...[is] such that under all circumstances, including consideration of the annual income of the Veteran ..., it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance."  38 C.F.R. § 3.274 (2017).  The specific net worth of such an estate at which consumption of a part of the estate is reasonable is not stipulated in the regulation, but is to be determined by the finder of fact on a case-by-case basis.  

Here, the Veteran's initial application for pension in October 2014 reflected an expected annual income below the maximum annual pension rate, but the Veteran also reported an existing net worth of $90,000 comprised of $88,000 in cash or non-interest bearing bank accounts and $2,000 in stocks, bonds, or mutual funds.  Based upon that information, the RO determined that the Veteran's net worth was sufficient to meet his living expenses at the time based upon the value of his financial assets, the amount of assets in cash form, the Veteran's life expectancy, the potential rate of depletion of assets due to living and medical expenses, and the Veteran's income, as well as the absence of other individuals dependent upon those assets.   

Subsequently, in November 2017, the Veteran submitted a copy of a bank statement showing an account balance of approximately $4,200.  However, there is no indication as to whether this is the Veteran's only such account, or merely one of multiple accounts.  In other words, the Board has no way to know what the status of the Veteran's net worth is since the October 2014 report showing $90,000 in assets, specifically because the Veteran has not completely responded to the subsequent forms that he has supplied.  In a personal letter to VA, the Veteran has reported that he purchased a used vehicle in our around 2016 which he reports reduced his net worth "about 30 percent."  Letter from Veteran, December 2017.  However, the January 2018 Eligibility Verification Report submitted by the Veteran is only partially completed, does not include any response in the income or net worth sections, and is unsigned by the Veteran. 

The Veteran is reminded that the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must provide the necessary information to establish eligibility for pension if he wishes to pursue eligibility for VA monetary compensation benefits.   The necessary forms must be completed in full to provide the information necessary to establish eligibility. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to provide another Improved Pension Eligibility Verification Report, such as VA Form 21P-0516-1.  The Veteran should be advised that the form must be completed in its entirety, specifically to include the sections on income and net worth.  The total value of all listed assets, including cash, bank accounts, stocks, bonds, and mutual funds, and all other property other than the Veteran's home must be listed in compliance with the instructions provided with the form, and the form must be signed by the Veteran.  The Veteran should then return the completed from to VA.

2. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




